          Case 1:21-cr-00108-TSC Document 46 Filed 07/02/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                     )
                                             )
               v.                            )       1:21-CR-108 (TSC)
                                             )
MICHAEL FOY                                  )


                                            ORDER


       Upon consideration of the Defendant’s Emergency Motion to Lift Stay, it is hereby

ORDERED that the Motion is GRANTED; it is further ORDERED that the Stay of June

30, 2021 is vacated and that Mr. Foy be immediately released into home confinement as set

forth in the court's July 2, 2021 Order Setting Release Conditions.


Date: July 2, 2021
                                                     Tanya  S. Chutkan
                                                     _________________________________
                                                     The Honorable Tanya Chutkan
                                                     United States District Court for the
                                                     District of Columbia




                                                 3
